DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 25-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US Pub. 2019/0297618).
Regarding claims 1 and 25, Yang teaches a method for wireless communications at a user equipment (UE), comprising: receiving an indication of a plurality of uplink control channel resources for reporting acknowledgment feedback by the UE for multicast communications (“DCI format 2_0 and/or DCI format 2_1 may be delivered to UEs in a group on a group common PDCCH, which is a PDCCH delivered to UEs defined as one group.” In [0063]), the plurality of uplink control channel resources shared by a plurality of UEs associated with the multicast communications (“PUCCH format 4 supports multiplexing with up to 4 UEs in the same physical resource blocks” in [0075]); receiving a downlink control information message comprising an uplink control channel resource indicator and scheduling a 
Regarding claims 2 and 26, Yang teaches determining the uplink control channel resource further comprises: determining a subset of uplink control channel resources of the plurality of uplink control channel resources based at least in part on the set of communication conditions (“a PUCCH resource to be used in the indicated PUCCH resource subset may be determined according to an implicit rule which is based on transmission resource information about the PDSCH and/or the PDCCH (e.g., a starting PRB index of the PDSCH, a starting CCE index of the PDCCH, and the like)” in [0093]) and the uplink control channel resource indicator (“the ARI may indicate a PUCCH resource subset in the PUCCH resource set” in [0093]); and selecting the uplink control channel resource from the subset of uplink control channel resources based at least in part on one or more of a random selection procedure, a UE identifier, or a radio network temporary identifier (“a starting PRB index of the PDSCH, a starting CCE index of the PDCCH, and the like” in [0093]).
Regarding claims 3 and 27, Yang teaches the plurality of UEs corresponds to a plurality of UE groups, the method further comprising determining a UE group of the plurality of UE groups comprising the UE according to the set of communication conditions (“a PUCCH resource to be used in the indicated PUCCH resource subset may be determined according to an implicit rule which is based on transmission 
Regarding claim 4, Yang teaches the plurality of UEs corresponds to a plurality 2 of UE groups, the method further comprising determining multiple UE groups of the plurality of UE groups comprising the UE according to the set of communication conditions (“a PUCCH resource to be used in the indicated PUCCH resource subset may be determined according to an implicit rule which is based on transmission resource information about the PDSCH and/or the PDCCH (e.g., a starting PRB index of the PDSCH, a starting CCE index of the PDCCH, and the like)” in [0093]), wherein the uplink control channel resource indicator indicates the subset of uplink control channel resources for the multiple UE groups (“the ARI may indicate a PUCCH resource subset in the PUCCH resource set” in [0093]).
Regarding claim 5, Yang teaches the plurality of UEs corresponds to a plurality of UE groups and determining the uplink control channel resource further comprises: determining a UE group of the plurality of UE groups comprising the UE according to the set of communication conditions (“a PUCCH resource to be used in the indicated PUCCH resource subset may be determined according to an implicit rule which is based on transmission resource information about the PDSCH and/or the PDCCH (e.g., a starting PRB index of the PDSCH, a starting CCE index of the PDCCH, and the like)” in [0093]), wherein the UE group corresponds to a subset of uplink control channel resources of the plurality of uplink control channel resources associated with respective uplink control channel resource indicator values (“the ARI may indicate a PUCCH resource subset in the PUCCH resource set” in [0093]); and determining the uplink control channel resource from the subset of uplink control channel resources according to the uplink control channel resource indicator (“the ARI may indicate a PUCCH resource subset in the PUCCH resource set” in [0093]).

Regarding claims 7 and 29, Yang teaches the uplink channel resource is determined further based at least in part on a number of control channel elements in the control resource set (“based on the CCE index” in [0202]).
Regarding claims 8 and 30, Yang teaches the indication of the plurality of uplink control channel resources comprises a first indication of a first plurality of uplink control channel resources, the method further comprising: receiving a second indication of a second plurality of uplink control channel resources for reporting the acknowledgment feedback by the UE for the multicast communications (“DCI format 2_0 and/or DCI format 2_1 may be delivered to UEs in a group on a group common PDCCH, which is a PDCCH delivered to UEs defined as one group.” In [0063]), the second plurality of uplink control channel resources shared by the plurality of UEs associated with the multicast communications (“PUCCH format 4 supports multiplexing with up to 4 UEs in the same physical resource blocks” in [0075]); determining to transmit the negative acknowledgment feedback message in response to one or more multicast messages comprising the multicast message (step 1006 in Figure 10); and selecting the first plurality of uplink control channel resources for reporting the acknowledgment feedback for the multicast communications based at least in part on one or both of the one or more multicast messages or a number of multicast messages in the one or more multicast messages (“a PUCCH resource to be used in the indicated PUCCH resource subset may be determined according to an implicit rule which is based on transmission resource information about the PDSCH and/or the PDCCH (e.g., a starting PRB index of the PDSCH, a starting CCE index of the PDCCH, and the like)” in [0093]).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Pub. 2019/0297618) in view of Parkvall et al. (US Pub. 2021/0194643).
Regarding claim 11, Yang teaches a method for wireless communications at a base station, comprising: transmitting, over one or more multicast channels, an indication of a plurality of uplink control channel resources for reporting acknowledgment feedback for multicast communications (“DCI format 2_0 and/or DCI format 2_1 may be delivered to UEs in a group on a group common PDCCH, which is a PDCCH delivered to UEs defined as one group.” In [0063]), the plurality of uplink control channel resources shared by a plurality of user equipments (UEs) associated with the multicast communications (“PUCCH format 4 supports multiplexing with up to 4 UEs in the same physical resource blocks” in [0075]); transmitting a downlink control information message comprising an uplink control channel resource indicator and scheduling a multicast message (“ACK/NACK Resource Indicator (ARI) in the DCI” and “DCI used for PDSCH scheduling” in [0092]); transmitting, over the one or more multicast channels, the multicast message (“PDSCH scheduling” in [0092]); receiving, from one or more UEs of the 
Regarding claim 12, Yang teaches the plurality of UEs corresponds to a plurality of UE groups, the method further comprising: determining a UE group of the plurality of UE groups comprising the one or more UEs according to the uplink control channel resource and the uplink control channel resource indicator (“a PUCCH resource to be used in the indicated PUCCH resource subset may be determined according to an implicit rule which is based on transmission resource information about the PDSCH and/or the PDCCH (e.g., a starting PRB index of the PDSCH, a starting CCE index of the PDCCH, and the like)” in [0093]); and determining the set of transmission parameters based at least in part on the determined UE group (“The UCI includes hybrid automatic repeat and request acknowledgement/negative-acknowledgement (HARQ-ACK/NACK), scheduling request (SR), channel 
Regarding claim 13, Yang teaches the downlink control information message is transmitted in one or more control channel elements of a control resource set, the method further comprising determining the set of transmission parameters based at least in part on the uplink control channel resource, the uplink control channel resource indicator (“a PUCCH resource to be used in the indicated PUCCH resource subset may be determined according to an implicit rule which is based on transmission resource information about the PDSCH and/or the PDCCH (e.g., a starting PRB index of the PDSCH, a starting CCE index of the PDCCH, and the like)” in [0093]), and a first control channel element of the one or more control channel elements (“a starting CCE index of the PDCCH” in [0093]).
Regarding claim 14, Yang teaches the set of transmission parameters is determined further based at least in part on a number of control channel elements in the control resource set (“based on the CCE index” in [0202]).
Regarding claim 15, Yang teaches determining one or more multicast messages for re-transmission based at least in part on the uplink control channel resource and the uplink control channel resource indicator, the one or more multicast messages for re-transmission comprising the multicast message (“a PUCCH resource to be used in the indicated PUCCH resource subset may be determined according to an implicit rule which is based on transmission resource information about the PDSCH and/or the PDCCH (e.g., a starting PRB index of the PDSCH, a starting CCE index of the PDCCH, and the like)” in [0093]).
Regarding claim 16, Yang teaches the indication of the plurality of uplink control channel resources comprises a first indication of a first plurality of uplink control channel resources (“DCI format 2_0 and/or DCI format 2_1 may be delivered to UEs in a group on a group common PDCCH, which is a PDCCH delivered to UEs defined as one group.” In [0063]), the method further comprising: transmitting, 
Regarding claim 17, Yang teaches the indication of the plurality of uplink control channel resources is transmitted in one or both of a radio resource control message or a medium access control control element (“the eNB may configure a PUCCH resource set including PUCCH resources the number of which is larger than the number of states representable by the ARI for the UE, using a (UE-specific) higher layer (e.g., RRC) signal.” in [0093]).
Regarding claim 18, Yang teaches the set of transmission parameters comprises one or more of a modulation and coding scheme, a pre-coding matrix, or a transmission beam (“The UCI includes hybrid automatic repeat and request acknowledgement/negative-acknowledgement (HARQ-ACK/NACK), scheduling request (SR), channel state information (CSI), etc. The CSI includes a channel quality indicator (CQI), a precoding matrix indicator (PMI), a rank indicator (RI), etc.” in [0036]).

Regarding claim 20, Yang teaches the first indication indicates a first plurality of uplink control channel resources comprising the first uplink control channel resource (“the ARI may indicate a PUCCH resource subset in the PUCCH resource set” in [0093]); and the second indication indicates a second plurality of uplink control channel resources comprising the second uplink control channel resource (“the ARI may indicate a PUCCH resource subset in the PUCCH resource set” in [0093]).
Regarding claim 21, Yang teaches transmitting a downlink control information message comprising an uplink control channel resource indicator and scheduling the multicast message (“ACK/NACK Resource Indicator (ARI) in the DCI” and “DCI used for PDSCH scheduling” in [0092]); and determining that the one or more UEs correspond to the first group of UEs based at least in part on the uplink control channel resource indicator and receiving the one or more negative acknowledgment feedback messages on the first uplink control channel resource (step 1006 in Figure 10).

Regarding claim 24, Yang teaches the set of transmission parameters comprises one or more of a modulation and coding scheme, a pre-coding matrix, or a transmission beam (“The UCI includes hybrid automatic repeat and request acknowledgement/negative-acknowledgement (HARQ-ACK/NACK), scheduling request (SR), channel state information (CSI), etc. The CSI includes a channel quality indicator (CQI), a precoding matrix indicator (PMI), a rank indicator (RI), etc.” in [0036]).
Allowable Subject Matter
Claims 10 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414